                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES BRIDGES,                   :
                                   :     No. 1:17-cv-02285
            Plaintiff,             :
                                   :
            v.                     :     (WILSON, J.)
                                   :     (SAPORITO, M.J.)
COMMISSIONER ANDREW                :
SAUL, UNITED STATES                :
SOCIAL SECURITY                    :
ADMINISTRATION1,                   :
                                   :
            Defendant.             :

                            MEMORANDUM

       This is a race discrimination case which is before us on the

plaintiff’s motion to compel complete responses to interrogatories. (Doc.

78).

I.     Statement of Facts

       We incorporate by reference the recitation of the facts in our Report

and Recommendation dated September 4, 2019 (Doc. 45), which was




1     At the time of the filing, the Acting Commissioner was Nancy A.
Berryhill, who was recently succeeded by a Senate-confirmed
Commissioner, Andrew Saul. By virtue of Rule 24(d) of the Federal Rules
of Civil Procedure, Saul has been automatically substituted as defendant
in place of former Berryhill, the originally named defendant.
adopted in part and rejected in part. (Doc. 55). The only remaining claim

left is the plaintiff’s race discrimination count.

      Bridges claims that he was discriminated against on the basis of

race when the agency selected three less qualified candidates―two white

males and an African-American female―for the three HOCALJ positions,

in violation of Title VII.

      To establish a prima facie case of employment discrimination on the

basis of race, a plaintiff ultimately must show that: “(1) the plaintiff

belongs to a protected class; (2) he/she was qualified for the position; (3)

he/she was subject to an adverse employment action despite being

qualified; and (4) under circumstances that raise an inference of

discriminatory action, the employer continued to seek out individuals

with qualifications similar to the plaintiff’s to fill the position.” Sarullo

v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003) (citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).

II.      Legal Standards

         The federal courts have broad discretion to manage discovery,

Sempier v. Johnson & Higgins, 45 F.3d 724, 734 (3d Cir. 1995), and the

federal rules have long permitted broad and liberal discovery.



                                      2
Macy’s, 193 F.3d 766, 777 (3d Cir. 1999). Pursuant to Rule 26(b)(1),

parties may obtain discovery regarding “any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of

the case. . . . Information within this scope of discovery need not be

admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).

Further, the federal rules’ relevancy requirement is to be construed

broadly, and material is relevant if it bears on, or reasonably could bear

on, an issue that is or may be involved in the litigation. Oppenheimer

Fund, Inc. v. Sanders, 437 U.S. 340, 350 (1978).

        Rule 26 establishes a liberal discovery policy. Discovery
        is generally permitted of any items that are relevant or
        may lead to the discovery of relevant information.
        Moreover, discovery need not be confined to items of
        admissible evidence but may encompass that which
        appears reasonably calculated to lead to the discovery of
        admissible evidence.

Clemens v. N.Y. Cent. Mut. Fire Ins. Co., 300 F.R.D. 225, 226 (M.D. Pa.

2014) (citations omitted). When the Court is presented with a motion to

compel discovery,

        [t]he burden is on the objecting party to demonstrate in
        specific terms why a discovery request is improper. The
        party objecting to discovery must show that the
        requested materials do not fall within the broad scope of
        relevance or else are of such marginal relevance that the
        potential harm occasioned by discovery would outweigh


                                    3
        the ordinary presumption in favor of broad disclosure.

Id. at 227 (citations, internal quotation marks, and alterations omitted).

III. Discussion

        In his motion to compel, Bridges asserts two categories of

deficiencies: (1) the defendant’s position that the Equal Employment

Opportunity Commission (EEOC) Report of Investigation (ROI) issued in

this matter obviates his obligation to respond to interrogatories is

erroneous; and (2) the defendant erroneously engaged in a determination

of relevancy on the questions of the “focused review” process. The

defendant contends that he has appropriately responded to the written

discovery requests served upon it.

        Counsel for the parties tried to resolve the disputed discovery

items, but were unable to settle all the disputed items. We will address

each of the objections raised by the defendant in the interrogatories

separately. Any interrogatory requiring an answer by the defendant shall

be made within seven (7) days of the date of this memorandum.

     Interrogatory No. 2. The defendant has filed a supplemental

answer to Interrogatory No. 2.           (Doc. 80-6).   We find that this

interrogatory has been sufficiently answered. Therefore, the objection is



                                     4
deemed moot.

     Interrogatory No. 6. The objection to Interrogatory No. 6 is

overruled, and the plaintiff’s motion to compel is granted. The defendant

shall produce any and all records reflecting the term “docket

management” in relation to the three candidates, Judge Barry Jenkins,

Judge Jack Penca, and Judge Ann W. Chain.                 The defendant’s

representation in his brief that the SSA has not located any records

identifying those three individuals as “having significant deficiencies

with their overall ‘docket management’” is a matter of interpretation.

(Doc. 80, at 6).   The plaintiff should not be required to accept the

defendant’s interpretation, but rather, he should have the opportunity to

make his own interpretation upon review of the records.

     Interrogatory No. 8. The objection to Interrogatory No. 8 is

overruled.     The defendant has filed a supplemental answer to

Interrogatory No. 8 which we find answers this interrogatory in part.

The defendant is directed to specifically identify all of the facts he relies

upon that are contained in the Jasper Bede affidavit. (Doc. 80-5).

     Interrogatory No. 9. The objection to Interrogatory No. 9 is

sustained. This court dismissed Bridges’s claim seeking a declaration



                                     5
that focused reviews are unlawful.

     Interrogatory No. 11. The objection to Interrogatory No. 11 is

sustained.   We find that this interrogatory has been sufficiently

answered.

     Interrogatory No. 12. The objection to interrogatory No. 12 is

sustained. The interrogatory seeks information about a civil action in

which the plaintiff unsuccessfully litigated in the United States District

Court for the Eastern District of Pennsylvania.         The information

requested should be in the plaintiff’s possession.

     Interrogatory No. 13. The objection to Interrogatory No. 13 is

sustained.   The interrogatory seeks information unrelated to the

plaintiff’s remaining race discrimination claim.

     Interrogatory No. 14. The objection to interrogatory No. 14 is

overruled. The information sought in this interrogatory is relevant to the

plaintiff’s remaining claim.

     Interrogatory No. 15. The objection to Interrogatory No. 15 is

sustained in part and overruled in part.    The objection is sustained to

the extent that it seeks all email exchanges on the SSA’s servers between

Theodore Burock and Jasper Bede for the years 2010-2015.             It is



                                     6
overruled to the extent that it seeks email exchanges between those

individuals for the years 2010-2015 limited to emails pertaining to or

referencing the plaintiff and the three individuals who were not selected

as HOCALJ.

     Interrogatory No. 16. The objection to Interrogatory No. 16 is

overruled. The information sought in this interrogatory is relevant to the

plaintiff’s remaining claim.

     Interrogatory No. 18. The defendant did not object to

Interrogatory No. 18. Therefore, no further response by the defendant is

required.

     Interrogatory No. 19. The objection to Interrogatory No. 19 is

overruled. The information sought in this interrogatory is relevant to

plaintiff’s remaining claim.

     An appropriate order follows.

                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         U.S. Magistrate Judge
Dated: May 19, 2021




                                     7
